Simmons, C. J.
There was no evidence at the trial showing the-age of the accused, or that on account of his tender years he was mentally incapable of committing a crime, and therefore he was presumptively capax do-li; the evidence for the State was -sufficient to warrant the conviction; and the ground of the-motion for a new trial relating to newly discovered -evidence- is. without legal merit. Judgment affb'med.
Lewis & Moore, for plaintiff in error.
J. M. Terrell, attorney-general, F. If. Colley, solicitor-general, IF. M. ■Howard, and T. L. Reese, contra.